Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Landry et al. (United States Patent Application Publication US 2012/0023322), hereinafter Landry.

1, Landry teaches a method, performed during a boot process on a computing system, for selectively updating a BIOS image, the method comprising: 
during the boot process and in response to a request to load a BIOS image from existing BIOS, ([0010] “The processor 120 executes instructions to load a BIOS image that the machine 100 uses as a current BIOS. A current BIOS is embedded software that boots a machine 100, initializes and controls the hardware components and operating system of the machine 100.” [0017] “The BIOS manager 110 performs the scan when the machine 100 powers on and loads the current.” The BIOS manager is started when the machine powers on and loads the current BIOS, which is interpreted as during the boot process and in response to a request to load a BIOS image from existing BIOS. Furthermore, the current load is from BIOS images 130.) obtaining an identifier from the BIOS image; ([0018] “One or more flags are indicators of the corresponding BIOS image used to represent different statuses of the corresponding BIOS image.” [0019] “One or more flags are read by the BIOS manager 110 to determine which classification and/or which BIOS image to select when replacing the current BIOS.” [0029] “the BIOS images 210 accessible by the machine 200 also includes a corresponding header 220 that is configured to specify the classification of the corresponding BIOS images 210.” [0030] “a header 220 is included in the corresponding BIOS image 210 file itself. The header 220 is filled and/or written to by the BIOS manager to declare or identify the status of the corresponding BIOS image 210.” During powering on and loading the current BIOS, the header or flags indicating classification of BIOS or statuses of BIOS, which is included in the BIOS images, is interpreted as an identifier from the BIOS image. Since the header and flags are included in the BIOS images, an identifier is obtained from the BIOS image.) 
during the boot process employing the identifier to determine whether an updated BIOS image is available for the BIOS image; ([0031] “BIOS image 1, classified as new, is selected to replace the current BIOS, BIOS image 2. As a result, because the current BIOS, BIOS image 2, is being replaced with BIOS image 1, classified as new, the BIOS manager is performing an update. After overwriting the current BIOS, the BIOS manager proceeds to update the classification of at least two BIOS images 210.” As discussed above, the bios manager performs updating BIOS when the machine is powered on, which is interpreted as during the boot process. Based on the classification of the flag and header, such as new and current, new BIOS to update current BIOS is determined.) and 
during the boot process upon determining that an updated BIOS image is available for the BIOS image, loading the updated BIOS image rather than the BIOS image as part of the boot process. ([0049] “If the current BIOS has an update flag marked, the BIOS manager proceeds to replace the current BIOS and updates the machine with a BIOS image classified as new 610.” Then, the current BIOS is replaced with the new BIOS, which is interpreted as loading the updated BIOS image rather than the BIOS image as part of the boot process, based on the determination to update according to the identifier or the classification of the BIOS, such as new and current, which is interpreted as upon determining that an updated BIOS is available for the BIOS image.) 

Regarding claim 2, Landry teaches wherein obtaining the identifier from the BIOS image comprises detecting that the BIOS image includes a selective update capability field and reading the identifier from the selective update capability field. ([0029] “the BIOS images 210 accessible by the machine 200 also includes a corresponding header 220 that is configured to specify the classification of the corresponding BIOS images 210.” [0030] “a header 220 is included in the corresponding BIOS image 210 file itself. The header 220 is filled and/or written to by the BIOS manager to declare or identify the status of the corresponding BIOS image 210.” To identify the status or classification of BIOS images, the header is included in the image, which is used as an identifier to determine the update of the BIOS.) 

Regarding claim 5, Landry teaches prior to loading the updated BIOS image, verifying a signature of the updated BIOS image. ([0050] “the BIOS manager additionally checks a signature of the BIOS image used to replace the current BIOS 625.”) 

Regarding claims 11, the claim 11 is one or more computer storage media storing computer executable instructions of the method claim 1. Landry teaches one or more computer storage media storing computer executable instructions. ([0013] “the BIOS manager 110 is a software application stored on the machine 100 within ROM or on a storage device 180 accessible by the machine 100 or the BIOS manager 110 is stored on a computer readable medium readable and accessible by the machine 100 from a different location.” [0042] “the BIOS manager 410 is a software application which is stored and accessed from a hard drive, a compact disc, a flash disk, a network drive or any other form of computer readable medium that is coupled to the machine 400.” [0043] “The method of FIG. 5 uses a storage device accessible to a machine, BIOS images stored on the storage device, and a BIOS manager on the machine.”) The claim 11 does not further teach or define the limitation over the limitations recited in the rejected claim 1, above. Therefore, Landry teaches all the limitations of the claim 11.

Regarding claims 16 and 20, the claims 16 and 20 are the apparatus claims of the method claims 1 and 5. The claims 16 and 20 do not further teach or define the limitation over the limitations recited in the rejected claims 1 and 5, above, except one or more processor; computer storage media storing existing BIOS, wherein the existing BIOS implements an image loader and includes a plurality of BIOS images. Landry (Fig. 1 “Processor 120”) computer storage media storing existing BIOS, wherein the existing BIOS implements an image loader (Fig. 1 “BIOS Manager 110”) and includes a plurality of BIOS images (Fig. 1 “BIOS images 130”). Therefore, Landry teaches all the limitations of the claims 16 and 20.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landry in view of Cavalaries et al. (United States Patent Application Publication US 2014/0001073), hereinafter Cavalaries.

3, Landry teaches all the limitations of the method of claim 1, as discussed above. Landry teaches a BIOS image. (“Fig. 1 130 BIOS images”)
However, Landry does not teach wherein employing the identifier to determine whether an updated BIOS image is available for the BIOS image comprises determining whether the identifier is mapped to a storage location.
Cavalaries teaches wherein employing the identifier to determine whether an updated image is available for the image comprises determining whether the identifier is mapped to a storage location. ([0050] “Resources for a platform that have updateable firmware are discovered (block 502)… The interaction may occur via UEFI, ACPI, BIOS, and so forth. In one approach, the firmware manager 126 discovers resources by referencing a resource data structure 302 in a suitable format as described previously. Each resource may be identified by a corresponding identifier 302 and may be associated with respective descriptions 306 and/or metadata 308.” [0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location.” Using the identifier or GUID, the updateable firmware are discovered. Then, the firmware package for the update is extracted to a designated storage location, which is interpreted as determining whether the identifier is mapped to a storage location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landry by incorporating the teaching of Cavalaries of determining whether the identifier is mapped to a storage location. They are all directed toward updating computing system. As recognized by Cavalaries, due in part to inconsistent handling of firmware updates from different vendors and manufacturers, users may have difficulty understanding and managing firmware updates and keeping firmware update-to-date may be quite time consuming. ([0001]) Thus, by mapping the identifier of the image or the firmware to a storage location, users and the computer system can manage the updates with consistency and stability. Therefore, it would be advantageous to incorporate the teaching of Cavalaries of determining whether the identifier is mapped to a storage location to manage the updates on the right storage location for consistency and stability for the computer system and the users.

Regarding claim 4, Landry in view of Cavalaries teaches all the limitations of the method claim 3, as discussed above.
Landry, as modified above, teaches a BIOS image. (“Fig. 1 130 BIOS images”)
Cavalaries further teaches wherein loading the updated image comprises loading the updated image from the storage location to which the identifier is mapped. ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location… Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” The firmware package stored in the designated storage location is passed into system firmware and installed with the pointer. The update process is performed using the identifier for the corresponding resource. Thus, as discussed above, the firmware package for the update is mapped by the identifier.)

Regarding claim 6, Landry teaches all the limitations of the method of claim 1, as discussed above.
Landry, as modified above, teaches a BIOS image. (“Fig. 1 130 BIOS images”)
Cavalaries, as modified above, further teaches in response to a request to load a second image from the existing image, obtaining a second identifier from the second image; ([0075] “One or more resources associated with a platform are registered for collective handling of firmware updates through an operating system of the platform (block 602).” As discussed above in the claim 1, the identifier for each resource and corresponding firmware is obtained.)
employing the second identifier to determine whether an updated image is available for the second image; ([0075] “Firmware updates are detected that are available for one or more resources that are registered (block 604) and available firmware updates that are applicable to the one or more resources that are registered are ascertained (block 606). As mentioned, identifiers associated with update packages may be used to determine applicability of updates and target the updates to matching resources.” Each identifier for each resources is used to discover or determine if the update is available.) and 
upon determining that an updated image is not available for the second image, loading the second image from the existing image. ([0058] “the firmware manager may recognize the current version of firmware that is installed for a particular resource and determine when a newer version is available. Older versions of the firmware may be ignored and therefore may not produce matches, unless a rollback to a previous version is initiated…some updates may be specific to processor architecture or other specific configuration aspects of the platform. Any updates that are not designated for the particular platform may also be ignored.” When the firmware updates are available, the detected firmware updates are distributed and installed.)

Regarding claims 12 and 13, the claims 12 and 13 are one or more computer storage media storing computer executable instructions of the method claims 3 and 4. Landry teaches one or more computer storage media storing computer executable instructions. ([0013] “the BIOS manager 110 is a software application stored on the machine 100 within ROM or on a storage device 180 accessible by the machine 100 or the BIOS manager 110 is stored on a computer readable medium readable and accessible by the machine 100 from a different location.” [0042] “the BIOS manager 410 is a software application which is stored and accessed from a hard drive, a compact disc, a flash disk, a network drive or any other form of computer readable medium that is coupled to the machine 400.” [0043] “The method of FIG. 5 uses a storage device accessible to a machine, BIOS images stored on the storage device, and a BIOS manager on the machine.”) The claims 12 and 13 do not further teach or define the limitation over the limitations recited in the rejected claims 3 and 4, above. Therefore, Landry in view of Cavalaries teaches all the limitations of the claims 12 and 13.

Regarding claim 19, Landry in view of Cavalaries teaches all the limitations of the computing system of claim 16, as discussed above.
Cavalaries further teaches wherein the computer storage media stores GUID-to-location mappings, and wherein determining that the first identifier is mapped to the first storage location comprises accessing the GUID-to-location mappings. ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location…Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” [0060] “firmware update packages are distributed as payloads that are conveyed by the OS/firmware manager for consumption by the resources and/or system firmware…The package may contain an identifier for a corresponding resource, a binary file that encompasses the firmware image for the update, and any additional information to enable the system firmware to handle and execute the package.” Fig. 3 shows identifiers as GUID for each resource. Then, each firmware update for each resource is extracted and/or copied to a designated storage location, which is interpreted as determining that the first identifier is mapped to the first storage location. Furthermore, each update is individually performed. Thus, each identifier is related to a designated storage location, which is interpreted as accessing the GUID-to-location mappings.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Landry in view of Konetski et al. (United States Patent Application Publication US 2013/0276128), hereinafter Konetski.

Regarding claim 10, Landry teaches all the limitations of the method of claim 1, as discussed above.
However, Landry does not teach in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field; and in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS.
Konetski teaches in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field; (Fig. 3 66 “Option ROM Flag?” [0025] “a flow diagram depicts a process for securely updating an option ROM. The process begins at step 66 with detection upon system initialization of an option ROM update enable bit set in the BIOS or other system initialization firmware.” At step 66 in Fig. 3, the option flag such as an option ROM update enable bit set in the BIOS, which is interpreted as a selective update capability field, ) and 
([0021] “If an option ROM update enable bit 48 is set, then option ROM updater 40 initiates installation of the option ROM update on the auxiliary subsystem.” Only when the option ROM update enable bit or a selective update capability field is set, the update is initiated. Thus, if a selective update field is not set, as shown in Fig. 3, the update is ended and progress to booting, which loads the second BIOS image from the existing BIOS.)
It would have been have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landry by incorporating the teaching of Konetski of in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field and in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS. They are all directed toward updating firmware. As recognized by Konetski, an effort to protect option ROMs from malicious code during updates of option ROM firmware is to write-protect the ROM. ([0008]) However, having a write-protect that prevents any updates limits maintenance options for the option ROM, such as to respond to difficulties that might arise over time with execution of firmware instructions on different types of platform. In order to update the BIOS or ROM, the Konetski of in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field and in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS in order to improve the security from malicious code.

Claims 7-9, 14-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Landry in view of Cavalaries as applied to claim 6 above, and further in view of Flynn (United States Patent Application Publication US 2006/0174240), hereinafter Flynn.

Regarding claim 7, Landry in view of Cavalaries teaches all the limitations of the method of claim 6, as discussed above.
However, Landry in view of Cavalaries does not teach wherein determining that an updated BIOS image is not available for the second BIOS image comprises determining that the second identifier is not mapped to a storage location. 
Flynn teaches wherein determining that an updated BIOS image is not available for the second BIOS image comprises determining that the second identifier is not mapped to a storage location. ([0052] “The retrieval driver has access to a variable stored in non-volatile storage that describes a search path for "where to look" for the drivers. Search paths are commonly used in operating systems to provide a means for a referred to executable to be found, loaded, and executed in memory.” [0053] “The Retrieval Driver iterates through the search path elements in sequence. The search path represents a "preferred order" of searching for the Virtual ROM module. For each such element in the search path, the driver attempts retrieval of the Virtual ROM module using that element. Each element may be encoded as a "URI template," where a Universal Resource Identifier (or Universal Resource Locator), as is commonly used in browsers and the Internet, incompletely specifies the location of the corresponding file. This incomplete specification may simply be a variable that is filled in with the GUID that is associated with the Virtual ROM module.” [0054] “The retrieval attempt with any particular element may fail to find the corresponding Virtual ROM module, in which case an attempt is made to retrieve the next element in the search path.” Using the search path, which uses a Universal Resource Identifier to specify the location of the file or a storage location, the virtual ROM module with GUID is searched. If it is not matched, which is interpreted as the second identifier is not mapped to a storage location, then the firmware is not available at the storage location.) 
Landry in view of Cavalaries to incorporate the teaching of Flynn of determining that the second identifier is not mapped to a storage location. As recognized by Flynn, there has been an increased demand for firmware code to be made available to PC’s pre-boot such as increasing complexity of the operations required to be performed by the firmware (BIOS or Framework) in starting a PC and making it ready to load an operating system. ([0003]) In addition, as updating hardware and software of components in a device and security, the BIOS firmware needs to updated in order to avoid errors with newly added hardware and improve security. Thus, by determining if the firmware is mapped to a storage location or not, the security and the errors, which can occur during updating the firmware, can be avoided. Therefore, it would be advantageous to incorporate the teaching of Flynn of determining that the second identifier is not mapped to a storage location to improve security and reduce errors while updating the firmware.

Regarding claim 8, Landry in view of Cavalaries teaches all the limitations of the method of claim 7, as discussed above.
Landry, as modified above, teaches a BIOS image. (“Fig. 1 130 BIOS images”)
Cavalaries, as modified above, further teaches storing an updated second image at a particular storage location; and mapping the second identifier to the particular  ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location…Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” As discussed above, one or more firmware are updated, which includes an updated second firmware. The second firmware is copied to a designated storage location, which is interpreted as storing an updated image at a particular storage location. The pointers to load and install for the updated second firmware is interpreted as mapping the second identifier to the particular storage location.)

Regarding claim 9, Cavalaries in view of Flynn teaches all the limitations of the method of claim 8, as discussed above.
Landry, as modified above, teaches a BIOS image. (“Fig. 1 130 BIOS images”)
Cavalaries, as modified above, further teaches in response to another request to load the second image from the existing image, obtaining the second identifier from the second image; ([0041] “the firmware manager 126 may be configured to implement an interrogation scheme to request and obtain resource data at various times…This may occur during a boot sequence and periodically and/or on-demand thereafter. This interrogation technique may be used in addition to or in lieu of populating a table through which the OS may discover and enumerate resources for a platform.” [0019] “Updates to device firmware may be matched to resources and applied on an individual basis.” [0056] “Updates may be accessed and downloaded from a server over a network on an individual basis (e.g., navigation of a browser to obtain selected updates).” As discussed above, the identifier for each firmware is assigned to each individual resource for update. Each update process is on individual basis. Thus, interrogation scheme for each resource including obtaining identifier for each firmware is individually performed.)
determining that the second identifier is mapped to the particular storage location; ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location.”) and 
loading the updated second image from the particular storage location. ([0059] “Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.”)

Regarding claims 14 and 15, the claims 14 and 15 are one or more computer storage media storing computer executable instructions of the method claims 6-9. Landry teaches one or more computer storage media storing computer executable instructions. ([0013] “the BIOS manager 110 is a software application stored on the machine 100 within ROM or on a storage device 180 accessible by the machine 100 or the BIOS manager 110 is stored on a computer readable medium readable and accessible by the machine 100 from a different location.” [0042] “the BIOS manager 410 is a software application which is stored and accessed from a hard drive, a compact disc, a flash disk, a network drive or any other form of computer readable medium that is coupled to the machine 400.” [0043] “The method of FIG. 5 uses a storage device accessible to a machine, BIOS images stored on the storage device, and a BIOS manager on the machine.”) The claims 14 and 15 do not further teach or define the limitation over the limitations recited in the rejected claims 6-9, above. Therefore, Landry in view of Cavalaries and further in view of Flynn teaches all the limitations of the claims 14 and 15.

Regarding claim 17, the claim 17 is the apparatus claims of the method claims 6, 7, 9. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims 6, 7 and 9, above, except one or more processor; Landry teaches one or more processor; (Fig. 1 “Processor 120”) computer storage media storing existing BIOS, wherein the existing BIOS implements an image loader (Fig. 1 “BIOS Manager 110”) and includes a plurality of BIOS images (Fig. 1 “BIOS images 130”). Therefore, Landry in view of Cavalaries and further in view of Flynn teaches all the limitations of the claim 17.

Regarding claim 18, Landry in view of Cavalaries and further in view of Flynn teaches all the limitations of the computing system of claim 17, as discussed above.
Landry, as modified above, teaches a BIOS image. (“Fig. 1 130 BIOS images”)
Cavalaries further teaches wherein the method further comprises: in response to a subsequent request to load the second image included in the existing image, determining that the second identifier is mapped to a second storage location; and loading an updated second image from the second storage location rather than loading the second image from the existing image. ([0059] “Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” The updated firmware for each resource is individually discovered, which is interpreted as in response to a subsequent request to load the second BIOS image included in the existing BIOS, and updated using corresponding identifier. The designated storage location is mapped to each resource with corresponding identifier, which is interpreted as determining that the second identifier is mapped to a second storage location. Upon system reboot, the updated second BIOS in the designated storage location is loaded and installed.)

Response to Arguments

Applicant’s arguments, see Remarks, filed 1/12/2022, with respect to the rejections of claims 1, 11, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Landry. Landry teaches a machine with BIOS images managed by a BIOS Manager. Using the header on the BIOS images to classify the BIOS, the BIOS images is updated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothman et al. (United States Patent Application Publication US 2006/0020837) teaches booting from a remote BIOS image.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187